                                Grushko & Mittman, P.C.
                                        Attorneys at Law
                                     515 Rockaway Avenue
                                    Valley Stream, NY 11781
                                         (212) 697-9500
                                  (212) 697-3575 (Telecopier)
                                   www.grushkomittman.com
                                  counslers@aol.com (e-mail)

Edward M. Grushko                                                                 Eliezer Drew*
Barbara R. Mittman                                                            *Admitted in NY/NJ




                                                                MEMO ENDORSED
                                                           March 27, 2020


VIA ECF and
Failla_NYSDChambers@nysd.uscourts.gov


Hon. Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


Re:     Alpha Capital Anstalt et al. v. Chilton Domestic Energy LLC et al. 19-cv-11005 (KPF)

        Dear Judge Failla:

        I am writing to the Court regarding the Preliminary Conference scheduled for March 31,
2020. Service has been completed but the Defendants have not yet appeared. Accordingly, I
respectfully request the Court reschedule the conference for about six weeks from now.


                                           Respectfully submitted,


                                           Eliezer Drew
Application GRANTED. The initial pretrial conference currently
scheduled for March 31, 2020, is hereby ADJOURNED to May 21, 2020, at
10:00 a.m. in Courtroom 618 of the Thurgood Marshall Courthouse, 40
Foley Square, New York, New York.

Dated:   March 27, 2020         SO ORDERED.
         New York, New York




                                HON. KATHERINE POLK FAILLA
                                UNITED STATES DISTRICT JUDGE
